
	
		II
		111th CONGRESS
		1st Session
		S. 47
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mr. Ensign (for himself,
			 Mr. Vitter, Mr.
			 Cornyn, Mr. Isakson,
			 Mr. Coburn, Mr.
			 DeMint, and Mr. Crapo)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to repeal the excise tax on telephone and other communications
		  services.
	
	
		1.Short titleThis Act may be cited as the
			 Telephone Excise Tax Repeal Act of
			 2009.
		2.Repeal of excise tax
			 on telephone and other Communications Services
			(a)In
			 generalChapter 33 of the
			 Internal Revenue Code of 1986 (relating to facilities and services) is amended
			 by striking subchapter B.
			(b)Conforming
			 amendments
				(1)Section 4293 of the Internal Revenue Code
			 of 1986 is amended by striking chapter 32 (other than the taxes imposed
			 by sections 4064 and 4121) and subchapter B of chapter 33, and
			 inserting and chapter 32 (other than the taxes imposed by sections 4064
			 and 4121),.
				(2)(A)Paragraph (1) of section 6302(e) of such
			 Code is amended by striking section 4251 or.
					(B)Paragraph (2) of section 6302(e) of such
			 Code is amended—
						(i)by striking imposed by— and
			 all that follows through with respect to and inserting
			 imposed by section 4261 or 4271 with respect to, and
						(ii)by striking bills rendered
			 or.
						(C)The heading for subsection (e) of section
			 6302 of such Code is amended by striking Communications Services
			 and.
					(3)Section 6415 of such Code is amended by
			 striking 4251, 4261, or 4271 each place it appears and inserting
			 4261 or 4271.
				(4)Paragraph (2) of section 7871(a) of such
			 Code is amended by inserting or at the end of subparagraph (B),
			 by striking subparagraph (C), and by redesignating subparagraph (D) as
			 subparagraph (C).
				(5)The table of subchapters for chapter 33 of
			 such Code is amended by striking the item relating to subchapter B.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to amounts paid pursuant to bills first rendered more
			 than 90 days after the date of the enactment of this Act.
			
